Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a stock unit in claims 1, 10, and 11; a movement unit in claims 1, 10, and 11; a first holding part in claims 1, 10, and 11; a second holding part in claims 1, 10, and 11; a nut rotation part in in claims 1, 10, and 11; a reading unit in claims 1, 10, and 11. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 

The stock unit in claims 1, 10, and 11 was interrupted as the structure of Fig. 10A, #200.
The movement unit in claims 1, 10, and 11 was interpreted as the structure of Fig. 4, #84. 
The first holding part in claims 1, 10, and 11 was interpreted as interpreted as the structure of Fig. 6, 150A.
The second holding part in claims 1, 10, and 11 was interpreted as interpreted as the structure of Fig. 6, 150B.
The nut rotation part in in claims 1, 10, and 11 was interrupted as interpreted as the structure of Fig. 6, 120.
The reading unit in claims 1, 10, and 11 was interpreted as #260. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1, 10, and 11, “the nut rotation part and rotates with a straight line that passes through inside of the rotating part being a rotation axis,” is indefinite.  It is unclear what is being claimed.  All rotation occurs in a straight line and through a portion of the structure being rotated.  It is unclear what further structural limitations are being claimed.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claims 1, 10 and 11, “a front surface of the first holding part, a front surface of the second holding part, and the nut holding part are disposed to be oriented toward an opposite side to the rotation axis of the rotating part in a state of being separate from each other around the rotation axis of the rotating part,” is indefinite.  It is unclear what is being claimed.  Specifically, “disposed to be orientated toward an opposite side to the rotation axis of the rotating part” and “in a state of being separate from each other around the rotation axis of the rotating part” are indefinite.  It is unclear what structure is being claimed.  As disclosed the first holding part, the second holding part and the third 
In re Claim 2, “wherein the first holding part and the second holding part are coupled to the rotating part with intermediary of an elastic body,” is indefinite.  It is unclear what structure “with intermediary of an elastic body” is being claimed.  In other words, it is unclear if the elastic body is between the first and second holding part or is the intermediary body between the first holding part and the rotating part and a second intermediary elastic body between the second holding part and the rotating part.  The claims were examined as best understood. Appropriate correction is required.  
In re claim 10, “a preparation step of placing the cutting blade for replacement over a placement surface of the stock unit having the placement surface over which the cutting blade is allowed to be placed,” is indefinite.  It is unclear what is being claimed.  Is the blade over a placement surface or is the placement surface over the blade?  As best understood, the blade is over the placement surface.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 11, “a preparation step of placing the board for replacement over a placement surface of the stock unit having the placement surface over which the board is allowed to be placed,” is indefinite.  It is unclear what is being claimed.  Is the board over a placement surface or is the placement surface over the board?  As best 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0358757 to Terada in view of US 4,675,977 to Kolblin. 

In re Claim 1, Terada teaches a cutting apparatus that cuts a workpiece by a cutting blade (see Fig. 1), the cutting apparatus comprising: 
a cutting unit (see Fig. 4, #20) having a spindle (see Fig. 4, #23) and a mount flange (see Fig. 4, #242) that is fixed to a tip part of the spindle and on which the cutting blade is mounted (see Fig. 4, showing blade #21 mounted on spindle #24/flange #242); 
a stock unit that stores the cutting blade for replacement (See Fig. 21, showing #100 storing multiple blades #21 for replacement); 
a replacement apparatus (see Figs. 8/21, #3) that replaces the cutting blade mounted on the mount flange with the cutting blade for replacement (see Para. 0105); and 

a rotating part (rotating portion #313), 
a first holding part that holds the cutting blade mounted on the mount flange on a front surface side (see Figs. 8/19, #34), and 
a nut rotation part (see Figs. 8-9, #32) that has a nut holding part (see Fig. 9, #33) that holds a nut for fixing the cutting blade to the mount flange and rotates the nut held by the nut holding part, 
the rotating part is coupled to the first holding part and the nut rotation part and rotates with a straight line that passes through inside of the rotating part being a rotation axis (see axis of rotation in Fig. 8).

Terada does not teach a second holding part that holds the cutting blade for replacement on a front surface side, the rotating part is not coupled to the second holding part, or a front surface of the first holding part, a front surface of the second holding part, and the nut holding part are disposed to be oriented toward an opposite side to the rotation axis of the rotating part in a state of being separate from each other around the rotation axis of the rotating part.

However, Kolblin teaches that it is known in the art, of tool turrets, to provide a rotating turret with multiple tools rotatable about a single axis (see Kolblin, Figs. 1-4).   As such would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to utilize the tool turret design of Kolblin by placing tools at 90 

Placing the tools of Terada on the rotating structure of Kolblin would provide for a second holding part that holds the cutting blade for replacement on a front surface side, the rotating part is not coupled to the second holding part, or a front surface of the first holding part, a front surface of the second holding part, and the nut holding part are disposed to be oriented toward an opposite side to the rotation axis of the rotating part in a state of being separate from each other around the rotation axis of the rotating part.

In re Claim 3, Terada in view of Kolblin, for the reasons above in re Claim 1, teaches wherein the nut rotation part is disposed in such a manner that a rotation axis of the nut holding part is along a direction perpendicular to the rotation axis of the rotating part (see e.g., Fig. 8 of Terada and Figs. 2/4 of Kolblin, the nut rotation axis is perpendicular to the axis of rotation in the combination of Terada in view of Kolblin).

In re Claim 4, Terada in view of Kolblin, for the reasons above in re Claim 1, teaches further comprising: a processing chamber that forms a space in which the workpiece is cut by the cutting unit (see Fig. 1, box surrounding device), wherein the replacement apparatus is disposed outside the processing chamber (see Fig. 31, showing the replacement apparatus disposed below the bottom surface of the cutting area), and the processing chamber has an entry-exit port through which the 

In re Claim 6, Terada in view of Kolblin, for the reasons above in re Claim 1, teaches further comprising: a chuck table that holds the workpiece (see Fig. 3, chuck table #10 holding workpiece #200); and 
a sub-table that holds a board used for dressing or inspection of the cutting blade (see Fig. 29, #110), wherein the stock unit includes a board storing part that stores the board (see auxiliary chuck table #111), and the first holding part and the second holding part are capable of holding the board (see Para. 0132 teaching that blade cuck #34 is adapted to hold the dressing board).

In re Claim 7, Terada in view of Kolblin, for the reasons above in re Claim 1, teaches wherein the first holding part and the second holding part suck and hold the cutting blade (the combination would teach two structure of Terada Fig. 8, #34 each of which can hold a blade #21, under suction – see Para. 0082).

In re Claim 10, Terada teaches a cutting blade replacement method for replacing a cutting blade mounted on a cutting apparatus (see e.g., Fig. 1 and Fig. 15), 
the cutting apparatus including 

a stock unit that stores the cutting blade for replacement (See Fig. 21, showing #100 storing multiple blades #21 for replacement); 
a replacement apparatus (see Figs. 8/21, #3) that replaces the cutting blade mounted on the mount flange with the cutting blade for replacement (see Para. 0105); and 
a movement unit that moves the replacement apparatus (see Fig. 19, rotating portion #313; see also Para. 0072-0086), wherein the replacement apparatus includes a rotating part, 
a first holding part that holds the cutting blade mounted on the mount flange on a front surface side (see Figs. 8/19, #34), and 
a nut rotation part (see Figs. 8-9, #32) that has a nut holding part (see Fig. 9, #33) that holds a nut for fixing the cutting blade to the mount flange and rotates the nut held by the nut holding part, 
the rotating part is coupled to the first holding part and the nut rotation part and rotates with a straight line that passes through inside of the rotating part being a rotation axis (see axis of rotation in Fig. 8).
 
Terada does not teach a second holding part that holds the cutting blade for replacement on a front surface side, the rotating part is not coupled to the second holding part, or a front surface of the first holding part, a front surface of the second 

However, Kolblin teaches that it is known in the art, of tool turrets, to provide a rotating turret with multiple tools rotatable about a single axis (see Kolblin, Figs. 1-4).   As such would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to utilize the tool turret design of Kolblin by placing tools at 90 degrees from one another (see e.g., Fig. 2 or 4 of Kolblin).   Doing so provides a head unit that is programmed to realize different operations in a simple and quick manner (see Kolblin, Col. 2, ll. 15-30). 
Placing the tools of Terada on the rotating structure of Kolblin would provide for a second holding part that holds the cutting blade for replacement on a front surface side, the rotating part is not coupled to the second holding part, or a front surface of the first holding part, a front surface of the second holding part, and the nut holding part are disposed to be oriented toward an opposite side to the rotation axis of the rotating part in a state of being separate from each other around the rotation axis of the rotating part.

Such a combination would provide for:  
the cutting blade replacement method comprising: 
a preparation step of placing the cutting blade for replacement over a placement surface of the stock unit having the placement surface over which the cutting blade is allowed to be placed (see Terada, Figs. 10-14, showing blades on #100); 

a nut removal step of causing the nut holding part of the nut rotation part to be opposed to the mount flange and holding the nut mounted on the mount flange by the nut holding part and rotating the nut to remove the nut from the mount flange (see Terada, Para. 0104 teaching the fastening nut removed); 
a first evacuation step of separating the nut rotation part and the mount flange (see Terada, Figs. 19-21, teaching cutting blade 21 removed and replaced in step ST3 of Fig. 15); 
a used cutting blade holding step of causing the first holding part to be opposed to the mount flange by rotating the rotating part and holding the cutting blade mounted on the mount flange by the first holding part (see Terada, Para. 0108); 
a second evacuation step of separating the first holding part and the mount flange (see Terada, Para. 0108); 
a cutting blade mounting step of causing the second holding part to be opposed to the mount flange by rotating the rotating part and mounting the cutting blade for replacement held by the second holding part on the mount flange (see Terada, Para. 0110-112 and Fig. 22); 
a third evacuation step of separating the second holding part and the mount flange (see Terada, Para. 0113); and 


In re Claim 11 Terada teaches a board replacement method for replacing a board (see Terada, Para. 0125-0132) disposed in a cutting apparatus, 
the cutting apparatus including 
a cutting unit (see Fig. 4, #20) having a spindle (see Fig. 4, #23) and a mount flange (see Fig. 4, #242) that is fixed to a tip part of the spindle and on which the cutting blade is mounted (see Fig. 4, showing blade #21 mounted on spindle #24/flange #242); 
a stock unit that stores the cutting blade for replacement (See Fig. 21, showing #100 storing multiple blades #21 for replacement); 
a replacement apparatus that replaces the cutting blade mounted on the mount flange with the cutting blade for replacement, 
a replacement apparatus (see Figs. 8/21, #3) that replaces the cutting blade mounted on the mount flange with the cutting blade for replacement (see Para. 0105); and 
a chuck table that holds the workpiece (see Fig. 3, chuck table #10 holding workpiece #200); and 
a sub-table that holds a board used for dressing or inspection of the cutting blade (see Fig. 29, #110),
the replacement apparatus including 
a rotating part (rotating portion #313), 

a nut rotation part (see Figs. 8-9, #32) that has a nut holding part (see Fig. 9, #33) that holds a nut for fixing the cutting blade to the mount flange and rotates the nut held by the nut holding part, 
the rotating part being coupled to the first holding part and the nut rotation part and rotating with a straight line that passes through inside of the rotating part being a rotation axis (see axis of rotation in Fig. 8). 

Terada does not teach a second holding part that holds the cutting blade for replacement on a front surface side, the rotating part is not coupled to the second holding part, or a front surface of the first holding part, a front surface of the second holding part, and the nut holding part are disposed to be oriented toward an opposite side to the rotation axis of the rotating part in a state of being separate from each other around the rotation axis of the rotating part.

However, Kolblin teaches that it is known in the art, of tool turrets, to provide a rotating turret with multiple tools rotatable about a single axis (see Kolblin, Figs. 1-4).   As such would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to utilize the tool turret design of Kolblin by placing tools at 90 degrees from one another (see e.g., Fig. 2 or 4 of Kolblin).   Doing so provides a head unit that is programmed to realize different operations in a simple and quick manner (see Kolblin, Col. 2, ll. 15-30). 

Placing the tools of Terada on the rotating structure of Kolblin would provide for a second holding part that holds the cutting blade for replacement on a front surface side, the rotating part is not coupled to the second holding part, or a front surface of the first holding part, a front surface of the second holding part, and the nut holding part are disposed to be oriented toward an opposite side to the rotation axis of the rotating part in a state of being separate from each other around the rotation axis of the rotating part.

Such a combination would provide for: the board replacement method comprising: 
a preparation step of placing the board for replacement over a placement surface of the stock unit having the placement surface over which the board is allowed to be placed (see Terada, Para. 0125-0131); 
a board-for-replacement holding step of holding the board for replacement placed over the placement surface by the second holding part (see Terada, Para. 0132, teaching the blade chuck #34 holding dressing board #110 under suction); 
a used board holding step of causing the first holding part to be opposed to the sub-table and holding, by the first holding part, the board that is held by the sub-table and has been used (see Terada, Para. 0132 teaching using a blade chuck #34 to grasp a used board); 
an evacuation step of separating the first holding part and the sub-table (see Terada, Para. 0132, to change the board #110 would require and evacuation step of moving the first holding part #34 from the sub table); and
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0358757 to Terada in view of US 4,675,977 to Kolblin, and further in view of US 2019/0283195 to Terada (hereinafter Terada ‘195). 

In re Claim 2, modified Terada, for the reasons above in re Claim 1, does not teach wherein the first holding part and the second holding part are coupled to the rotating part with intermediary of an elastic body in such a manner that the front surface of the first holding part and the front surface of the second holding part are tiltable.

However, Terada ‘195 teaches that it is known in the art to provide gripping structures with intermediary of an elastic body (see Terada ‘195, Fig. 4-5, #132a/b) in such a manner that the front surface of the gripping structure are totable (see Terada ‘195, Para. 0011). 

It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide a totable spring structure to all gripping/holding structure of modified Terada, in re Claim 1, including the first holding part and the second holding part in order to allow the gripper/holding structure to contact and hold the workpiece .  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0358757 to Terada in view of US 4,675,977 to Kolblin and further in view of US 2018/0307199 to Sekiya. 

In re Claim 5, modified Terada, in re Claim 1, teaches wherein the stock unit includes a placement part having a placement surface over which a plurality of the cutting blades are placed (see e.g., Fig. 10 of Terada).  However, modified Terada, in re Claim 1, does not teach a reading unit that reads an identification mark that is given to the cutting blade placed over the placement surface and includes information relating to the cutting blade.

However, Sekiya teaches that it is known in the art to provide a reading unit (see Sekiya, Fig. 1, reading unit #28) that reads an identification mark (see Sekiya, Fig. 2, #46) that is given to the cutting blade placed over the placement surface and includes information relating to the cutting blade (see Sekiya, Para. 0023).  In the same field of invention, cutting blades for silicone discs, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide a reading unit and a sticker with product information and a serial number.  Doing so allows the user to monitor the amount of use each type of blade can perform before it needs to be . 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0358757 to Terada in view of US 4,675,977 to Kolblin, and further in view of US 2019/0009379 to Kiuchi.

In re Claim 8, Terada in view of Kolblin, for the reasons above in re Claim 1, does not teach wherein the mount flange includes a fixed mount that has a flange part that supports the cutting blade and a boss part that protrudes from the flange part and is inserted into the cutting blade, and is fixed to the tip part of the spindle, and 
a pressing flange that has an opening into which the boss part is inserted and is fixed to the fixed mount by the nut, the pressing flange includes a first surface, a second surface that is on an opposite side to the first surface and gets contact with the cutting blade, and a through-hole that penetrates from the first surface to the second surface, and the first holding part and the second holding part suck a side of the first surface of the pressing flange to hold the pressing flange, and suck and hold the cutting blade through the through-hole.

However, Kiuchi teaches that it is known in the art of slicing silicon wafers to provide a blade and blade mount system (see Kiuchi, Fig. 2) wherein the mount flange includes a fixed mount (see Kiuchi, Fig. 2, #61) that has a flange part that supports the 
a pressing flange (see Kiuchi, Fig. 2, #65) that has an opening into which the boss part is inserted and is fixed to the fixed mount by the nut (see Kiuchi, Fig. 2,, #63; see also Fig. 3), the pressing flange includes a first surface, a second surface that is on an opposite side to the first surface and gets contact with the cutting blade (see Kiuchi, Fig. 2, #65 has two surfaces one of which contacts the cutting blade #60), and a through-hole that penetrates from the first surface to the second surface (see Kiuchi, Fig. 2, #650), 

In the same field of invention, cutting blades for silicon wafers, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the cutting blade of modified Terada with the blade of Kiuchi.  Doing so is the substitution of one known cutting blade/chuck system for another known cutting blade/chuck system to achieve the results of mounting a blade for cutting a silicon wafer (see MPEP 2143, I, B).  Doing so allows the device to be used with the blades illustrated in Kiuchi.  In other words, using any known blade configuration would have been obvious depending on which blade the inventor chooses to use. 

Such a combination would provide for and the first holding part and the second holding part suck a side of the first surface of the pressing flange to hold the pressing flange, and suck and hold the cutting blade through the through-hole (The first and 

In re Claim 9, modified Terada, for the reasons above in re Claim 8, does not teach wherein the stock unit includes a pressing flange storing part that stores the pressing flange. The examiner notes that blades of Terada do not have a pressing flange, and therefore the stock unit does not have a pressing flange storing part that stores the pressing flange.  However, the blade of Kiuchi includes a pressing flange (see Kiuchi, Fig. 2, #65).  It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide a pressing flange storage part that stores the pressing flange in the stock unit, as the pressing flange is required to secure the blade to the cutting device.  In other words, automating the blade change as taught by Terada would require providing storing the pressing flange as the pressing flange is required to attach the cutting blade. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724